Title: General Orders, 2 June 1783
From: Washington, George
To: 


                  
                      Monday June 2d 1783
                     Parole Dartmouth—
                     Countersigns Eastchester. Falmouth.
                  
                  For the day tomorrow Brigr Genl Stark
                  B.Qr Mr 3d Massa. Brigade
                  The Jersey Battalion gives the Guards & the Jersey regt the fatigues tomorrow.
                  The Honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress assembled On motion
                  Resolved
                  That the Commander in Chief be instructed to grant Furloughs to the Noncommissioned officers and soldiers in the service of the United States enlisted to serve during the war, who shall be discharged as soon as the definitive Treaty of Peace is concluded—together with a proportionable number of Commissioned officers of the different Grades.  And that the Secretary at War and Commander in Chief take the proper measures for conducting those Troops to their respective homes in such a manner as may be most convenient to themselves and to the States through which they may pass, and that the men thus furloughed be allowed to take their Arms with them.
                  In consequence of the preceding Resolution, Colonels & Commandants of regts and corps will immediately make Returns of the number of men who will be entitled to furloughs, to the Commanding officers of the several state Lines, who will make report at Head Quarters—at the same time returns are to be made of the Noncommisioned officers and privates who will not be indulged in the above discription—these Returns must be made to comport with the Muster Rolls, with which they will be compared at the Inspection office.
                  A sufficient number of officers of the several Grades to command the troops who will remain in the field must continue with them.  They are requested to make this a matter of agreement among themselves, The Commmanding officers of Lines will superintend and endeavour to accomodate this business to the satisfaction of all concerned.
                  The paymasters of regiments and such other officer in each, as may be appointed to act as a regimental Agent for the occasion will also remain with the Army to aid in the settlement of accts.
                  The Paymaster and Agent having attended the completion of the business, will distribute the result of the settlements agreeably to the instructions they may receive from the officers of the corps.
                  The Quarter Master Genl will have a sufficient number of printed Furloughs provided as soon as may be.
                  The Commander in Chief wishes to give every facility in his power towards carrying the proposed measure into effect, with as great convenience and satisfaction to the Troops as possible.  For this purpose the Contractors are directed to lay up adequate supplies of Provision at the several Posts and places in the rout where it will be necessary.
                  Generals and Commanding officers of Lines will be pleased to make the interior Arrangements for marching the Troops of their respective states to their homes, they will receive further instructions on the subject.
                  The Commander in Chief is pleased to grant a ful and free pardon to all Noncommissioned officers and privates now in confinement—and they are to be liberated accordingly.
               